Citation Nr: 0328147	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active duty from January 1951 to November 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
asbestosis and assigned a noncompensable (i.e., 0 percent) 
rating effective October 27, 2000.  

In cases such as this, where the veteran has appealed the 
initial rating assigned just after establishing his 
entitlement to service connection, the Board must consider 
the propriety of the initial rating.  This includes 
determining whether the veteran is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at others.  
See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  So 
the Board has recharacterized the issue on appeal to reflect 
the veteran's dissatisfaction with the initial rating 
assigned by the RO.  


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim for a higher (i.e., compensable) initial 
rating, and all relevant evidence necessary for an equitable 
disposition of his claim has been obtained by the RO.

2.  The veteran's service-connected asbestosis is not 
manifested by a Forced Vital Capacity (FVC) of less than 81 
of predicted value or a Diffusion Capacity of the Lung for 
Carbon Monoxide by a Single Breath Method (DLCO (SB)) of less 
than 81 percent of predicted value.  


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for the veteran's service-connected asbestosis.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.31, 4.97, Diagnostic Code 6833 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The claim at issue is subject to the provisions of the VCAA.  
Enacted on November 9, 2000, the VCAA heightened what were 
VA's duties under earlier law to assist claimants with the 
development of evidence, and to provide claimants with notice 
concerning their claims.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).  Regulations implementing the 
statute were published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  

The veteran's claim was pending when the VCAA was enacted.  
Thus, the claim must be developed and adjudicated within the 
framework established by the statute and implementing 
regulations.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
cf. Kuzma v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 
17678 (Fed. Cir. Aug. 25, 2003) (VCAA did not apply to a 
claim that was the subject of a Board decision entered before 
the enactment of the VCAA).

For the reasons explained below, the Board finds that all 
applicable preliminary notice and assistance requirements of 
the VCAA have been satisfied.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is 
ultimately responsible for obtaining and which evidence VA 
will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
refer to the time period, one year from the date of such 
notice, established by the VCAA in which information and 
evidence may be submitted in support of a claim.  Id.; 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1353-54 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7010 (Fed. Cir. September 22, 2003).  

A letter sent by the RO to the veteran in January 2001 
provided the notice required under section 5103.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  The letter described the type 
of evidence that would substantiate his claim and outlined, 
in terms corresponding to the provisions of the VCAA, what 
his and VA's respective responsibilities were in the effort 
to be made to obtain that evidence.  Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The January 2001 letter 
invited the veteran to identify or submit information or 
evidence that could support his claim.  The letter also 
apprised him that, although it was preferable that he respond 
within 60 days, he nevertheless had a full one year from the 
date of that letter in which to identify or submit such 
information or evidence.  

In the Quartuccio case cited above, the U. S. Court of 
Appeals for Veterans Claims (Court) emphasized the importance 
of the notice to be furnished under section 5103 of the VCAA, 
as did the opinion of the U. S. Court of Appeals for the 
Federal Circuit (the Court of Appeals) in the Disabled 
American Veterans decision.  And even more recently, in the 
PVA case also cited above, the Court of Appeals held that the 
notice issued under section 5103 of the VCAA by the agency of 
original jurisdiction (here, the RO) must inform the claimant 
clearly that he has a full year from the date of that notice 
to submit evidence or information in support of his claim.  
The Court of Appeals invalidated the reference to a 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court of 
Appeals made a conclusion similar to the one it reached in 
the Disabled American Veterans case, in which it reviewed 
38 C.F.R. § 19.9 (2002), a related VA regulation that went 
into effect on February 22, 2002.  The Court of Appeals found 
in the PVA case that the 30-day period referred to in 
38 C.F.R. § 3.159(b)(1) for claimants to respond to the 
notice issued under section 5103 of the VCAA is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the one-year response period provided by 
section 5103.  

The RO's January 2001 notice in this case preceded the 
initial rating decision, which was rendered in December 2001.  
Note also that another letter was sent to the veteran in 
February 2002, providing notice of the type of evidence that 
would substantiate his claim for a higher rating for his 
asbestosis.  That letter contained similar language to the 
January 2001 letter.  The veteran filed his notice of 
disagreement (NOD) in April 2002 to initiate an appeal.  And 
in July 2002, a review of his claim was completed and a 
Decision Review Officer (DRO), who issued a statement of the 
case (SOC) containing his decision.  The DRO considered all 
relevant evidence of record.  See Paralyzed Veterans of 
America; see also Disabled American Veterans, 327 F.3d at 
1346-48 (claimants entitled under 38 U.S.C.A. § 7104(a) to 
"one review on appeal to the Secretary").  

In light of this procedural history, the Board finds that the 
veteran has suffered none of the detriment identified by the 
Court of Appeals in the PVA case.  Nor is there any 
indication that the procedures that were followed by the RO 
discouraged or somehow mislead him from identifying or 
submitting information or evidence pertinent to his claim.  
The RO has made reasonable efforts to obtain all relevant 
records he adequately identified and to associate them with 
the claims folder.  Moreover, he underwent VA examinations in 
connection with the claim, and he and his representative were 
provided opportunities to submit additional argument.  
So both the specific requirements and the due process 
standard of section 5103 of the VCAA have been satisfied in 
this case.



Duty to Assist with the Development of Evidence

Also under the VCAA, VA has a duty to assist a claimant with 
obtaining medical and other documentary evidence pertinent to 
a claim.  38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  VA is required to make reasonable efforts 
to obtain records pertinent to the claim and to notify the 
claimant if the records could not be secured.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  This duty to obtain 
documentary evidence applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  

The RO obtained the veteran's service medical records (SMRs) 
and associated them with the claims file.  The also obtained 
pertinent information from the service department regarding 
the veteran's active service in the Navy.  

Under the VCAA, VA has a duty to obtain a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, a need for a medical 
examination or opinion is not considered to exist unless 
"the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant)," includes competent 
evidence that a veteran has a current disability or 
persistent or recurrent symptoms of disability that in turn 
may be associated with the veteran's active service.  
38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The veteran was provided VA examinations in November 2001 and 
October 2002.  And the reports of those examinations contain 
sufficient information to adequately rate the severity of his 
asbestosis.  No medical question pertinent to this claim 
remains.  Thus, all preliminary action required by the VCAA 
has been completed.  Accordingly, the Board may decide this 
claim on the basis of the record as it now stands on appeal.  




II.  Factual Background

The SMRS are negative for any complaints, findings or 
diagnoses of a chronic respiratory condition.  

The veteran's initial claim for service connection for 
asbestosis and other lung conditions due to exposure to 
asbestos (VA Form 21-526) was received in October 2000.  
Submitted in support of his claim were radiology reports 
dated June 2000 to July 2000.  Among those reports is a CT 
scan of the chest, performed in July 2000, which revealed 
very subtle changes suggesting asbestos exposure and 
asbestosis.  Also submitted was a medical statement from 
Joseph F. Smiddy, M.D., dated in October 2000, wherein he 
reported that the veteran had x-ray evidence of asbestosis, 
consistent with known heavy asbestosis exposure in the U. S. 
Navy.  

Medical evidence of record, dated from September 2000 through 
March 2001, including VA as well as private treatment 
records, show the veteran received ongoing treatment for his 
respiratory disorder.  During a pulmonary consultation 
in September 2000, he reported a history of shortness of 
breath and significant asbestos exposure in the Navy over a 
five-year time period.  He indicated that he had cleaned and 
repaired boilers and, in that capacity, had regular exposure 
to asbestos, and that two of his shipmates already had died 
of asbestosis.  He also stated that he had shortness of 
breath, a cough, and clear sputum without blood.  
He reported, as well, occasional exercise limitation and 
occasional nocturnal shortness of breath.  The examiner 
indicated the veteran appeared to have an element of 
asbestosis with chronic bronchitis.  He underwent a 
bronchoscopy in October 2000; the pertinent diagnosis was 
bronchitis.  A pulmonary function test (PFT) was conducted in 
October 2000, which revealed his FVC was 122 percent, his 
forced expiratory volume in one second (FEV-1) was 140 
percent, 
his FEV-1/FVC was 75 percent, and his DLCO was 107 percent.  

In a statement from the service department, dated in May 
2001, it was explained there was no way of determining the 
extent to which the veteran was exposed to asbestos during 
his Naval service.  Nevertheless, the service department 
reported that general specifications for ships during that 
period required heated surfaces to be covered with an 
insulating material, so it was highly probable that asbestos 
products were used to achieve that end.  It also was noted 
that the items that required insulation included piping, 
flanges, valves, fittings, machinery, boilers, evaporators 
and heaters.  It was further noted the veteran's occupation 
was water tender (WT), and the probability of exposure to 
asbestos in that capacity was highly probable; however, a 
positive statement that he was or was not exposed could not 
be made.  

Received in July 2001 were private treatment reports, dated 
in June 2001, which show that the veteran continued to 
receive outpatient treatment for his respiratory condition.  
A CT scan of his chest, dated in June 2001, revealed 
mild posterior pleural thickening with no evidence of pleural 
calcifications, and anterior right upper lobe scarring change 
and a possible granuloma of the lateral basilar right lower 
lobe less than 3 mm in diameter.  

The veteran underwent a VA examination in November 2001, at 
which time he reported a history of extensive exposure to 
asbestos while on active duty.  He complained of dyspnea on 
exertion and shortness of breath.  It was noted that he 
remained independent in all of his activities of daily 
living, but his shortness of breath and dyspnea on exertion 
somewhat limited his activities.  He reported taking his 
inhalers prior to any kind of outside exposure or known 
exertional effort.  He also reported frequent upper 
respiratory tract infections; however, he noted that since 
beginning on inhaler therapy approximately one year prior, he 
had not had any episodes of pneumonia requiring 
hospitalization or episodes of chronic bronchitis requiring 
hospitalization-although he had taken antibiotics.  He 
denied any fever or night sweats.  He denied any episodes of 
hemoptysis, and he said that he has never used any oxygen 
therapy at home.  

On objective physical examination, the veteran was described 
as obese.  He was able to walk the distance from the waiting 
area into the examination room, which was approximately 30 
yards, without suffering from significant shortness of 
breath.  He also was able to dress and undress and get on and 
off the examination table without exhibiting signs or 
symptoms of shortness of breath.  On examination of his chest 
wall, there was decreased expansion and excursion 
compression.  There were no deformities present which would 
interfere with respiration.  Lung fields were clear to 
auscultation and percussion; however, breath sounds were 
distant throughout.  A PFT revealed an FVC of 3.26 which was 
110% of predicted, 
an FEV-1 of 2.10 which was 142% of predicted, and FEV-1 to 
FVC ratio of 129%, and DLCO of 104 percent.  Also a chest x-
ray did not reveal any evidence of cardiomegaly, pleural 
effusion or infiltrate.  The pertinent diagnosis was 
asbestosis with essentially normal PF studies but subjective 
shortness of breath and dyspnea with exertion.  The examiner 
opined that it was more likely than not the veteran's 
pulmonary disease or asbestosis with its consequent diagnosis 
of chronic bronchitis was directly attributable to his 
exposure to asbestos during the time he was on active duty.  

Received in February 2002 were VA progress notes, dated from 
June 2000 through November 2001, the findings of which were 
reported and discussed above.  Additional VA treatment 
records were subsequently received in June 2002, dated from 
September 2001 through May 2002, which show the veteran 
continued to receive clinical attention and treatment for 
several disabilities including his respiratory condition.  

During another VA examination in October 2002, the veteran 
reported that he experiences shortness of breath precipitated 
by exertion or walking for a long distance.  He indicated 
that he gets significantly short of breath if he walks up or 
down a few steps.  He denied hemoptysis, weight loss, night 
sweats or fever.  It was noted that his current medications 
included Allopurinol, Rabeprazole, Ipratropium Inhaler, 
Flunisolide Inhaler, Albuterol Inhaler, Levothyroxine, 
Colchicine, Verapamil and Finasteride.  His pulmonary 
examination showed both lungs were clear to auscultation.  
There was no evidence of wheeze, rhonchi, rales or crackles.  
He had good air entries bilaterally and good resonance and 
percussion of both lungs bilaterally with normal excursion of 
both lungs.  A PFT earlier conducted in September 2002 
revealed an FVC of 3.26 which was 102% of predicted, an FEV-1 
of 2.10 which was 129% of predicted, an FEV-1 to FVC ratio of 
127%, and DLCO of 114 percent.  The pertinent diagnosis was 
history of asbestos exposure without evidence of malignancy, 
infection, pleural effusion or pleural thickening; 
lung biopsy was unremarkable and negative malignancy.  


III.  Legal Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2003).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

As alluded to earlier, this particular appeal arises from an 
RO decision assigning an initial rating for the veteran's 
asbestosis, just after he established his entitlement to 
service connection for this condition.  So "separate ratings 
can be assigned for separate periods of time based on facts 
found', a practice known as 'staged' ratings."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  



The veteran and his representative contend that a higher 
rating is warranted because the asbestosis is more severe 
than currently evaluated at the noncompensable level.  His 
current noncompensable rating is under 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2003).  Under Diagnostic Code 6833, a 
10 percent rating is warranted for an FVC of 75 to 80 percent 
predicted, or an DLCO (SB) of 66 to 80 percent predicted.  A 
30 percent rating requires an FVC of 65 to 74 percent 
predicted, or a DLCO (SB) of 56 to 65 percent predicted.  

Based on the medical and other evidence of record, the Board 
finds that the veteran's service-connected asbestosis is not 
productive of a level of impairment sufficient to warrant the 
assignment of a compensable rating.  The PFTs performed in 
October 2000, November 2001 and September 2002 revealed 
findings that clearly do not support the assignment of even 
the minimum compensable rating.  The veteran's FVC and DLCO 
(SB) values far exceed those required for a compensable 
rating under Code 6833.  The Board is cognizant of his 
complaints, including increasing shortness of breath, but the 
2001 and 2002 objective clinical evaluations of his lungs 
were essentially normal in all relevant respects.  And, 
in any event, the rating for his disability is specifically 
based upon the application of the PFT results to the rating 
criteria noted above.  The correlation of these results with 
the applicable rating criteria essentially amounts to nothing 
more than a "mechanical" application of the data.  Cf. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board 
has no discretion to find otherwise.  Consequently, the 
preponderance of the evidence is against the claim for an 
initial compensable rating.  That, in turn, means there is no 
reasonable doubt to resolve in the veteran's favor.  See 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Moreover, there is no indication the veteran's 
asbestosis has warranted a compensable rating at any time 
since filing his claim for this condition.  So he cannot 
received a "staged" rating under Fenderson, either.  

Note also that the disability picture in this case is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected 
asbestosis has resulted in frequent hospitalizations or 
caused marked interference in his employment.  He retired for 
his last job, and there is no indication his service-
connected asbestosis had any role in that decision.  Thus, 
the Board does not have to remand this case to the RO for 
consideration of an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

The claim for an initial compensable rating for the 
asbestosis is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



